IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

PORTOFINO TOWER ONE                 NOT FINAL UNTIL TIME EXPIRES TO
ASSOCIATION            AT           FILE MOTION FOR REHEARING AND
PENSACOLA BEACH, INC.,              DISPOSITION THEREOF IF FILED
PORTOFINO TOWER TWO
ASSOCIATION            AT           CASE NO. 1D15-5888
PENSACOLA BEACH, INC.,
PORTOFINO TOWER THREE
ASSOCIATION            AT
PENSACOLA BEACH, INC.,
PORTOFINO TOWER FOUR
ASSOCIATION            AT
PENSACOLA BEACH, INC., and
PORTOFINO TOWER FIVE
ASSOCIATION            AT
PENSACOLA BEACH, INC.,

      Appellants,

v.

CHRIS       JONES,     Property
Appraiser for Escambia County,
Florida; JANET HOLLEY, Tax
Collector for Escambia County,
Florida,

      Appellees.

_____________________________/

Opinion filed October 11, 2017.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.
Edward P. Fleming and R. Todd Harris of McDonald, Fleming, Moorhead,
Pensacola, for Appellants.

Thomas M. Findley and Robert J. Telfer, III of Messer Caparello, P.A., Tallahassee,
for Appellees.

Loren E. Levy and Jon F. Morris of the Levy Law Firm, Tallahassee, for Amicus
Curiae The Property Appraisers’ Association of Florida, Inc., in support of
Appellees.



PER CURIAM.

      For the reasons stated in Beach Club Towers Homeowners Ass’n v. Jones,

1D15-5886 (Fla. 1st DCA Oct. 11, 2017), we reverse the order under review and

remand for further proceedings consistent with Beach Club Towers.

      REVERSED and REMANDED.

OSTERHAUS and WINOKUR, JJ., CONCUR. BOYER, TYRIE, ASSOCIATE
JUDGE, DISSENTS.




                                        2